DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 02/23/2021 which is a 371 of PCT/US2018/048821 (08/30/2018).  Claims 20-21 have been canceled.  Claims 1-19 are before the Examiner.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9512092 / US PGPub 20150166492 (Cuervo).  For 102(a)(1) claims 1-13 and 17-19: Cuervo teaches a markush of compounds useful as chaperone-mediated autophagy modulators and treatments for several diseases including diabetes and retinal degeneration.  The Markush taught by Cuervo fully encompasses the instantly claimed Markush and compounds.  For 103 claims 14-16: Cuervo teaches a Markush of compounds useful as  chaperone-mediated autophagy modulators.  The Markush fully encompasses the instantly claimed Markush of compounds.  However, the specifically claimed compounds are not taught by Cuervo.  However, there is a difference in methyl vs iso-butyl between the instantly claimed claim 16 page 7 R column #3 compound and the compound of 9512092 C16 L10 QX-51. Cuervo teaches compound C16 L60 QX-95 and the instantly claimed compound claim 16 page 7 R column #6.  Claim 16 page 7 L #6 compound and C58 l40 claim 4 of Cuervo 9512092.  Instant claim 15 is close to Cuervo 9512092 claim 4 #3.  Instant claim 14 is close to Cuervo 9512092 C58 l40 claim 4.  It would be obvious to one of ordinary skill in the art at the time of the invention to make a differently substituted compound within the taught Markush of Cuervo with the reasonable expectation of getting a compound having the same or similar properties.  

Claims 1-19 are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9890143 Cuervo.  For 102(a)(1) claims 1-13 and 17-19: Cuervo teaches a markush of compounds useful as chaperone-mediated autophagy modulators and treatments for several diseases including diabetes and retinal degeneration.  The Markush taught by Cuervo fully encompasses the instantly claimed Markush and compounds.  For 103 claims 14-16: Cuervo teaches a Markush of compounds useful as  chaperone-mediated autophagy modulators.  The Markush fully encompasses the instantly claimed Markush of compounds.  However, the specifically claimed compounds are not taught by Cuervo.  However, there is a difference in methyl vs iso-butyl between the instantly claimed claim 16 page 7 R column #3 compound and Example 21 Col 47. Cuervo teaches example 4 Col 39 and example 1 Col 38 which differ by choice of halogen or choice of alkyl substituent.  Col 18 l45 QX-2-85 is similar to instant claim 16 page 7 Left column #6.  Instant claim 15 is similar to Col15 l30 QX-70 and Col14 l5 QX-39.  It would be obvious to one of ordinary skill in the art at the time of the invention to make a differently substituted compound within the taught Markush of Cuervo with the reasonable expectation of getting a compound having the same or similar properties.  

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub 20180141937 Cuervo.  Cuervo teaches a Markush of compounds and claim pharmaceutical compositions that fully overlap with the instantly claimed Markush of compounds.  Further, Cuervo teaches these compound having pharmaceutical activity which is chaperone-mediated autophagy modulators. It would be obvious to one of ordinary skill in the art at the time of the invention to make a differently substituted compound within the taught Markush of Cuervo with the reasonable expectation of getting a compound having the same or similar properties.  


Claims 1-19 are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 8273743 Koehler.  For 102(a)(1) claims 1, 3, 4, 7-10 and 12: Koehler teaches a markush of compounds useful as chaperone-mediated autophagy modulators and treatments for several diseases including diabetes and retinal degeneration.  The Markush taught by Cuervo fully encompasses the instantly claimed Markush and compounds.  For 103 claims 5, 6 and 13-19: Koehler teaches a Markush of compounds useful as  chaperone-mediated autophagy modulators.  Further, Koehler teaches these compound having pharmaceutical activity which is chaperone-mediated autophagy modulators. It would be obvious to one of ordinary skill in the art at the time of the invention to make a differently substituted compound within the taught Markush of Koehler with the reasonable expectation of getting a compound having the same or similar properties.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10766886 Cuervo. Although the claims at issue are not identical, they are not patentably distinct from each other because the Markush of compounds as in claims 1-6 and methods of use in claims 7-8 fully overlap with the instantly claimed compounds and methods wherein X is N.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625